OPINION
MORRISON, Judge.
This habeas corpus -proceeding is a continuation of petitioner’s efforts to be released from confinement in the Department of Corrections where he is serving a life sentence from Hale County. A prior effort was unsuccessful. Ex parte Romines, Tex.Cr.App., 419 S.W.2d 358.
Petitioner was gracious in not pointing out that we were in error in our prior opinion in that we stated that the Hale County indictment had charged three rather than two prior convictions. We, however, have discovered such error and readily admit the same.
In the 1968 hearing petitioner confirmed his prior testimony given at the 1967 habeas corpus hearing, reported at 419 S.W.2d 358, that he was represented by counsel in his prior Lubbock County conviction.
We must now approach petitioner’s contention that Burgett v. Texas, 389 U.S. 109, 88 S.Ct. 258, 19 L.Ed.2d 319, decided since our last opinion was rendered, entitles him to relief. The prior convictions as alleged in the original indictment (see Romines v. State, 155 Tex.Cr.R. 15, 229 S.W.2d 805) were not “presumptively void” as were the prior convictions in Burgett. In fact, it was shown that the Lubbock County conviction was in all things regular at both the 1967 and the 1968 hearing. The punishment assessed at life by the court upon the jury’s finding that petitioner was the same person who had been convicted in Lubbock County (upon which no attack has been made) as well as the Lamb County conviction, was authorized by Art. 62, Vernon’s Ann.P.C., and the cases cited in our prior opinion (419 S.W.2d 358).
The relief prayed for is again denied.